NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 21, 2009
                                  Decided October 21, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 08‐4145

UNITED STATES OF AMERICA,                            Appeal from the United States District
      Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 CR 658‐2
SERGIO NAVARRETE,
     Defendant‐Appellant.                            George W. Lindberg,
                                                     Judge.

                                          O R D E R

        Sergio Navarrete pleaded guilty to conspiring to possess more than five kilograms of
cocaine with intent to distribute, see 21 U.S.C. §§ 846, 841(a)(1), and the district court
sentenced him to 151 months’ imprisonment.  In his plea agreement he promised to forgo
any appeal of his conviction or sentence.  Navarrete filed a notice of appeal, but his
appointed lawyers move to withdraw because they cannot identify any nonfrivolous
argument to pursue.  See Anders v. California, 386 U.S. 738 (1967).  Navarrete did not respond
to counsel’s submission. See CIR. R. 51(b).  Our review is limited to the potential issues
identified in counsel’s facially adequate brief. United States v. Cano‐Rodriguez, 552 F.3d 637,
638 (7th Cir. 2009); United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐4145                                                                               Page 2


      Counsel begin by telling us that Navarrete does not wish to challenge his guilty plea. 
Counsel thus properly refrain from discussing the adequacy of the plea colloquy or the
voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).  

        Counsel next consider whether Navarrete has any other basis on which to challenge
his sentence.  But the appeal waiver forecloses any argument challenging his sentence
except a claim that the district court relied on a constitutionally impermissible factor at
sentencing or that the sentence exceeds the statutory maximum. See United States v.
Lockwood, 416 F.3d 604, 608 (7th Cir. 2005); United States v. Bownes, 405 F.3d 634, 637 (7th Cir.
2005).  Neither of these issues applies here.  Navarrete’s appeal waiver stands with his
unchallenged guilty plea, United States v. Cole, 569 F.3d 774, 776 (7th Cir. 2009); United States
v. Wilson, 481 F.3d 475, 483 (7th Cir. 2007), and any challenge to his sentence would be
frivolous.  

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.